              Case 6:18-bk-04373-KSJ         Doc 39     Filed 03/07/19   Page 1 of 2



                                        ORDERED.


     Dated: March 07, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

In Re:

LESTTER D. SAMAYOA,                                            CASE NO.: 6:18-bk-04373-KSJ
MADELLINE R. URLA,                                             CHAPTER 13

      Debtors.
______________________________/

                FINAL ORDER SUSTAINING DEBTORS’ OBJECTION TO
              PROOF OF CLAIM NO. 7 OF SPECIALIZED LOAN SERVICING

         THIS CASE came on for a hearing on January 15, 2019 for the confirmation of Debtors’

plan and Debtors’ Objection to Proof of Claim of Creditor, Specialized Loan Servicing (Doc. No.

27). The Debtors’ Objection to Proof of Claim No. 7 was served with negative notice and the

notice period prescribed by law expired with no response from the Specialized Loan Servicing

(“Creditor”). There was no appearance by Creditor at the duly noticed hearing on January 15,

2019. Furthermore, there was no response from the Creditor after this court issued its Preliminary

Order Sustaining Debtors’ Objection to Proof of Claim No. 7. (Doc. No. 35). After reviewing the

pleadings and considering the position of the parties, it is

         ORDERED:

         1.     The Court grants the Objection of Debtors to Proof of Claim No. 7 of Creditor (Doc.



                                             Page 1 of 2
             Case 6:18-bk-04373-KSJ            Doc 39      Filed 03/07/19       Page 2 of 2



No. 27). The Court finds that the arrears to be paid in the plan on Proof of Claim No. 7 shall be

$25,819.75. No other amounts shall be due and owing in addition to the loan balance set forth in

this Creditor’s Proof of Claim, which is $99,751.38, with monthly payments of $675.07, as stated

in Creditor’s Proof of Claim.

       2.       The Debtors’ proposed plan is fully confirmed. The amounts set forth herein shall

constitute the court’s final determination of the amounts that are due and owing to this Creditor,

and which shall be paid to Creditor in Debtors’ plan.




 Attorney Jeffrey Badgley is directed to serve a copy of this order on interested parties who do not receive
 service by CM/ECF and file a proof of service within three days of entry of the order.




                                                Page 2 of 2
